DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/13/2021 is acknowledged. All non-elected claims have been cancelled by Applicant.

Information Disclosure Statement
The information disclosure statement filed 10/8/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not legible; specifically, the text is blurry to the point that many of the publication numbers, publication dates and Patentee/Applicant names cannot be determined by human eye or machine. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “This disclosure includes”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: 

On lines 8-9, the phrase “the receptacle coupling” does not match the language used to introduce this feature earlier in the claim; it is suggested to amend this phrase to recite “the of the receptacle”.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
On line 2, the phrase “interface on the reservoir” does not match the description of the “interface” that is set forth in claim 1; since claim 1 sets forth that the “receptacle” has the “interface”, it is suggested to amend line 2 to recite “interface [[on]] of the reservoir”. 
On lines 1-2, the interface of claim 1 is referred to as “the female interface” but claim 1 did not establish that the interface is female; it is suggested to remove the term “female” from this phrase. 
On line 3, the phrase “the male interface” lacks proper antecedent basis since claim 1 did not disclose that the cap includes such an interface; it is suggested to replace the term “the” in this phrase with the term “a”. 
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 4, the phrase “the recess” lacks proper antecedent basis; it is suggested to amend line 4 to recite “the recess segment.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 3, the phrase “the cylindrical bore inner surface” lacks proper antecedent basis since no such feature has been introduced earlier in the claims; it is suggested to amend this phrase to recite “an inner surface of the cylindrical bore .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  On line 2, the phrases “the infusion cap coupling” and “the receptacle coupling” do not match the language used to introduce these features earlier in the claims; it is suggested to amend these phrases to recite “the complimentary coupling of the infusion cap the coupling of the receptacle .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3: 
On line 2, the phrase “the connector” lacks proper antecedent basis. It is not clear whether this recitation is intended to refer to a structure already introduced earlier coupling of the receptacle”. It is suggested to amend line 2 in this manner.
In view of the interpretation applied immediately above, lines 2-3 set forth that the coupling includes “a pair of radially opposed clip receivers”. However, it is unclear whether this “pair” includes the clip receiver introduced in claim 1 or not. For the sake of examination, the “pair” is interpreted as including the clip receiver of claim 1. It is suggested to amend lines 2-3 to recite “includes a second clip receiver[[s]], radially opposed the other clip receiver”.
Re claim 6: Line 3 recites “a radially inwardly urged spring clip of the cap”. However, it is unclear whether this “spring clip” is in addition to the spring clip introduced in claim 1 or if the claim is attempting to define the spring clip of claim 1 as being radially inwardly urged. For the sake of examination, claim 6 is interpreted as defining the clip of claim 1. It is suggested to and line 3 to recite “engage with the spring clip of the cap, wherein the spring clip is a radially inwardly urged spring clip 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pananen et al. (PG PUB 2016/0015885).
Re claim 1, Pananen discloses an apparatus 30+40+50 (Fig 1,43-47; it is noted that the embodiment of cap 40 used in the rejections is the embodiment of cap 704 seen in Fig 43-47 and that component 30 incorporates the sensor of Fig 17-18) for detecting releasable coupling of a cap from a fluid delivery device (it is noted that the phrase “for detecting releasable coupling of a cap from a fluid delivery device” is a functional limitation and, thus, “a fluid delivery device” is not a part of the claimed invention (it is noted that a “cap” is positively recited later in this claim); this limitation is met in view of Para 913,914), comprising: a housing 33 (Fig 1) configured to carry a fluid delivery device having a reservoir of fluid (it is noted that the phrase “configured to carry a fluid delivery device having a reservoir of fluid” is a functional limitation and, thus, “a fluid delivery device” nor a “reservoir” are a part of the claimed invention; this limitation is met in view of Fig 1 that shows a reservoir 1 to be received within the housing 33); a receptacle 32 (Fig 1) provided by the housing having a coupling (the cylindrical portion of the housing 30 that forms receptacle 32) with an interface 32b (“inner surface 32b of the reservoir receptacle 32”, Para 895) and a clip receiver 32c+32d (Fig 47; “sloped or ramped section 32c” and “stop surface 32d […] includes an indentation in the inner surface 32b of the reservoir receptacle, located at one end of each ramped section 3c”, Para 895); an infusion cap 4/704 (Fig 1/Fig 43-45) coupled with a delivery tube 52 (Fig 1) and having a complementary coupling (the exterior surface of the cap 4/704, as seen in Fig 1) configured to engage with the interface of the receptacle coupling (Para 895) including a spring clip 700 (Fig 44) configured to 
Re claim 2, Pananen discloses that the female interface on the receptacle includes a female threaded portion (“corresponding threads (not shown) in a reservoir receptacle 32”, Para 388) spaced axially of the clip receiver (as seen in Fig 4, the threaded portion is spaced axially of the spring clip and, thus, one of ordinary skill in the art would recognize that the female threaded portion is spaced axially from the clip 
Re claim 3, Pananen discloses that the receptacle is a bore (as seen in Fig 1) and the connector includes a pair of radially opposed clip receivers (as seen in Fig 44; Para 909), the sensor carried by one of the clip receivers (as set forth in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”; additionally, since Para 671 and 672 indicate that the sensor is only activated when the cap is in its fully attached position, one of ordinary skill in the art would recognize that the sensor must be located within stop surface 32d or else it would be activated prior to the cap being in its fully attached position).  
Re claim 4, Pananen discloses that the receptacle comprises a cylindrical bore (as seen in Fig 1) and the clip receiver comprises a radially outwardly extending cylindrical recess segment (as seen in Fig 44,47; “sloped or ramped section 32c” and “indentation 32d”, Para 895) and the sensor is affixed within the recess (as set forth in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”; additionally, since Para 671 and 672 indicate that the sensor is only activated when the cap is in its fully attached position, one of ordinary skill in the art would recognize that the sensor must be located within stop surface 32d or else it would be activated prior to the cap being in its fully attached position).  
Re claim 5, Pananen discloses that the sensor has a radially inwardly extending surface 78 (Fig 17,18) substantially conforming with the cylindrical bore inner surface of the receptacle (as seen in Fig 17).  
Re claim 8, Pananen discloses that the interface comprises a female threaded portion (“corresponding threads (not shown) in a reservoir receptacle 32”, Para 388) and the clip receiver is a radially outwardly extending recess provided in the interface (as seen in Fig 44,47; “sloped or ramped section 32c” and “indentation 32d”, Para 895).
Re claim 9, Pananen discloses that engagement of the infusion cap coupling with the receptacle coupling imparts a squeeze force on the spring clip detectable with the sensor (Para 897 sets forth that the spring clips 700 “flex inward” along ramp sections 32c and once the engagement portions 702 reach the indentations 32d, the spring clips 700 “flex outward slightly”; by stating that they “flex outward slightly”, Pananen sets forth that a squeeze force is still being applied onto the spring clips 700; therefore, one of ordinary skill in the art would recognize that this force is detectable with the sensor since engagement portion 702 acts on the sensor (and thus imparts an equivalent force to the sensor)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (PG PUB 2016/0015885) in view of Genosar et al. (PG PUB 2010/0087778).
Re claim 6, Pananen discloses that the sensor has a cylindrical segment contact surface 78 (Fig 17) configured to engage with a radially inwardly urged spring clip 700 of the cap (as set forth above; in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”; additionally, since Para 671 and 672 indicate that the sensor is only activated when the cap is in its fully attached position, one of ordinary skill in the art would recognize that the sensor must be located within stop surface 32d and acted on by the spring clip 700, or else it would be activated prior to the cap being in its fully attached position) but does not explicitly disclose that this sensor is a strain gauge. Genosar, however, teaches using a sensor in the form of a strain gauge (Para 43) that linearly moves when acted upon by another member (like in the manner in which portion 70 of Pananen’s sensor is moved when acted upon by the spring clip) for the purpose of providing the required displacement while also being cost effective (Para 49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pananen to include a strain gauge, as taught by Genosar, for the purpose of providing the required displacement while also being cost effective (Para 49).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pananen et al. (PG PUB 2016/0015885) in view of Scott et al. (PG PUB 2006/0167414).
Re claim 7, Pananen discloses that the sensor is provided in the receptacle (as seen in Fig 17) and the spring clip comprises a circumferential wing 700 (Fig 44) having a radially outwardly extending finger portion 702 (Fig 44) configured to urge the wing radially inwardly when the cap is rotated relative to the receptacle while the finger portion passes over the sensor (Para 897; as set forth above: in Para 911, the sensor is arranged to detect the detectable elements 42 of the cap “when extensions 700 are engaged with the ramp portion 32c or when the extensions are engaged with the stop surface 32d, or when the extensions are flexed (or any combination thereof)”; additionally, since Para 671 and 672 indicate that the sensor is only activated when the cap is in its fully attached position, one of ordinary skill in the art would recognize that the sensor must be located within stop surface 32d and acted on by the spring clip 700, or else it would be activated prior to the cap being in its fully attached position). Pananen also discloses that the switch 76 of the sensor 70+76 “may be any suitable electric switch that has a first state (not activated) and a second state (activated), and that is configured to change states when pushed or contacted by the moveable member 70” (Para 682), but does not explicitly disclose that the switch 70 comprises a membrane switch. Scott, however, teaches a membrane switch 128 (Para 17) which is acted upon by an engagement member, such that it is in an activated state when contacted by the engagement member and is in a non-activated state when it is not contacted by the engagement member (Para 17) for the purpose of ensuring that the sensor stays activated for as long as the engagement member is in contact therewith (Para 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pananen to include the switch as a membrane .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 6,585,695 to Adair et al. discloses a cap comprising a spring clip and a threaded portion configured to engage with respective structures on a housing. US Pat 6,171,276 to Lippe et al., US Pat 8,308,679 to Hanson et al., PG PUB 2011/0257602 to Watanabe et al., PG PUB 2016/0048657 to LeBrun et al. and PG PUB 2020/0324047 to Beggs et al. each disclose a system for monitoring attachment activity of a cap to a container using a contact sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783